 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    MARCUS HARRISON,                                  Case No. 1:17-cv-01120-LJO-BAM (PC)
12                         Plaintiff,                   ORDER DENYING PLAINTIFF’S MOTION
                                                        TO ALTER AND/OR AMEND JUDGMENT
13           v.                                         PURSUANT TO FEDERAL RULE OF CIVIL
                                                        PROCEDURE 59(e)
14    S. NIEHUS, et al.,
                                                        (ECF No. 17)
15                         Defendants.
16

17          Plaintiff Marcus Harrison is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action pursuant to 42 U.S.C. § 1983.

19          On September 9, 2019, the assigned Magistrate Judge issued findings and

20   recommendations recommending dismissal of this action, with prejudice, for failure to state a

21   cognizable claim upon which relief may be granted. (ECF No. 13.) Plaintiff timely filed written

22   objections on September 23, 2019. (ECF No. 14.) On November 20, 2019, the undersigned

23   adopted the September 9, 2019 findings and recommendations in full and dismissed this action,

24   with prejudice, for failure to state a claim upon which relief may be granted. (ECF No. 15.)

25          Currently before this Court is Plaintiff’s motion to alter and/or amend the judgment

26   pursuant to Federal Rule of Civil Procedure 59(e), filed on December 12, 2019. (ECF No. 17.)

27          A Rule 59(e) motion is an “extraordinary remedy, to be used sparingly in the interests of

28   finality and conservation of judicial resources.” Kona Enters., Inc. v. Estate of Bishop, 229 F.3d
                                                        1
 1   877, 890 (9th Cir. 2000) (citation omitted.) A district court may grant a Rule 59(e) motion if it

 2   “is presented with newly discovered evidence, committed clear error, or if there is an intervening

 3   change in the controlling law.” McDowell v. Calderon, 197 F.3d 1253, 1255 (9th Cir. 1999) (en

 4   banc) (emphasis in original) (citation omitted). “A Rule 59(e) motion may not be used to raise

 5   arguments or present evidence for the first time when they could reasonably have been raised

 6   earlier in the litigation. Kona, 229 F.3d at 890 (emphasis in original). Additionally, Local Rule

 7   230(j) requires that, when a party makes a motion for reconsideration pursuant to Rule 59(e), the

 8   party must show “what new or different facts or circumstances are claimed to exist or were not

 9   shown upon such prior motion, or what other grounds exist for the motion” and “why the facts

10   and circumstances were not shown at the time of the prior motion.”

11          Initially, a Rule 59(e) motion must be filed no later than 28 days after the entry of

12   judgment. Fed. R. Civ. P. 59(e). In this case, judgment was entered on November 21, 2019 and

13   Plaintiff’s Rule 59(e) motion was filed on December 12, 2019. (ECF No. 16, 17.) Therefore,

14   Plaintiff’s motion is timely.

15          Further, in this motion, Plaintiff contends that the judgment rendered in this case should

16   be altered or amended for three reasons. First, Plaintiff argues that this Court mistakenly

17   determined that Plaintiff had failed to state a cognizable claim for denial of access to the courts

18   because the Court found that Plaintiff had sufficiently pled that he had suffered an actual injury at

19   page 1, lines 26-28, through page 2, line 1 of its November 20, 2019 order. However, page 1,

20   lines 26-28 through page 2, line 1 of the Court’s November 20, 2019 order is a statement of what
21   Plaintiff was arguing in his objections, not the Court’s own determination. In fact, this Court

22   determined that Plaintiff failed to sufficiently plead that he suffered any actual injury to his right

23   to access the courts. Therefore, Plaintiff has not demonstrated that the Court’s determination that

24   Plaintiff had failed to state a cognizable claim for denial of access to the courts was a mistake.

25          Second, Plaintiff argues that this Court made a mistake when it determined that Plaintiff

26   had failed to allege a cognizable First Amendment free speech, expression, and association claim
27   because the Court incorrectly assumed that Plaintiff was challenging prison regulations. Third,

28   Plaintiff argues that this Court erred when it improperly determined that Plaintiff had failed to
                                                         2
 1   allege cognizable claims for denial of access to the courts and for violation of Plaintiff’s First

 2   Amendment right of free speech, expression, and association because Plaintiff’s second amended

 3   complaint did not contain specific facts and/or legal theories. However, Plaintiff is raising his

 4   second and third arguments for the first time in this litigation. Since Plaintiff could have

 5   reasonably raised these arguments earlier in the litigation, the Court declines to consider these

 6   newly raised arguments.

 7          Therefore, Plaintiff has failed to present any newly discovered evidence, point to any

 8   intervening change in the controlling law, or establish that the undersigned committed clear error.

 9   Consequently, Plaintiff’s motion to alter and/or amend the judgment pursuant to Rule 59(e), (ECF

10   No. 17), is HEREBY DENIED. This action remains closed.

11
     IT IS SO ORDERED.
12

13      Dated:     December 20, 2019                         /s/ Lawrence J. O’Neill _____
                                                    UNITED STATES CHIEF DISTRICT JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
